The appellant was convicted on a charge that she did sell intoxicating liquors, to wit, one-half gallon of wine, to J. Stanton, Gus Bare, and L.L. Brumley, and in accordance with the verdict of the jury sentenced to pay a fine of $50 and to be confined in the county jail for 30 days. She has appealed from the judgment.
The only question presented by the record is the sufficiency of the evidence to sustain the verdict.
Two witnesses for the state testify that they purchased from appellant a gallon of wine, paying her for the same $6, and in drinking the same became very much intoxicated.
As a witness on her own behalf appellant denied the sale and stated that the parties named came to her place and tried to buy whisky from her. Her testimony was corroborated by that of her mother, who resided with her.
It is a well-settled rule of law that the degree of credibility that shall be accorded to a witness or to all the witnesses is for the determination of the jury. The jury by its verdict clearly indicated to which witness it gave credence, and there is nothing to indicate that the verdict was in any way influenced by passion or prejudice.
Finding no prejudicial error in the record, the judgment of the lower court is affirmed.
EDWARDS and DAVENPORT, JJ., concur. *Page 157